                Case 2:19-cr-00072-JCC Document 46 Filed 08/13/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR19-0072-JCC
10                            Plaintiff,                   MINUTE ORDER
11             v.

12    JEAN MPOULI,

13                            Defendant.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court sua sponte. Trial in this matter is scheduled to
18   commence September 20, 2021 at 9:30 a.m. In preparation for trial, the parties are DIRECTED
19   to submit motions in limine, if any, along with proposed joint jury instructions and a proposed
20   joint verdict form, by September 10, 2021. Responses to motions in limine, if any, shall be filed
21   no later than September 14, 2021. The Court will provide oral rulings on the motions in limine
22   the morning of trial. If a pretrial conference is necessary, it will occur at 8:30 a.m. the morning of
23   trial.
24            The parties are further DIRECTED to submit two sets of course-of-trial and end-of-trial
25   jury instructions and a verdict form: one numbered sequentially, with citations, and indicating
26   whether the instruction is agreed or disputed, and another set without numbering, citations, or


     MINUTE ORDER
     CR19-0072-JCC
     PAGE - 1
               Case 2:19-cr-00072-JCC Document 46 Filed 08/13/21 Page 2 of 2




 1   indication whether the instruction is agreed or disputed. The parties should refer to the

 2   instructions in Local Civil Rule 51 for further details about how to prepare and format the jury

 3   instructions. All standard jury instructions should be included. A clean copy of the proposed

 4   instructions and verdict form should also be submitted in Word format to the following e-mail

 5   address: CoughenourOrders@wawd.uscourts.gov. The parties are advised that the Court rarely

 6   departs from the Ninth Circuit’s model instructions.

 7          Prior to trial, the parties are to confer with the courtroom deputy regarding the witness

 8   and exhibit lists. Any amended versions filed subsequent to this meeting should be accompanied
 9   by a redlined version sent to the courtroom deputy.
10          For further guidance, the parties should consult the Local Rules and this Court’s website
11   regarding chambers procedures.
12

13          DATED this 13th day of August 2021.
14                                                           Ravi Subramanian
                                                             Clerk of Court
15
                                                             s/Sandra Rawski
16
                                                             Deputy Clerk
17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0072-JCC
     PAGE - 2
